DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance, as the prior art of record neither teaches nor suggests: providing a first member comprising: a first substrate, a semiconductor layer disposed on the first substrate and defining a first recess in a surface of the semiconductor layer, and a first metal layer disposed above at least a portion of the surface of the semiconductor layer other than the first recess, the first member defining a second recess in a region of a surface of the first member including a region directly above the first recess; providing a second member comprising: a second substrate, a second metal layer on or above the second substrate, a third metal layer on the second metal layer, and a fourth metal layer on the third metal layer; and bonding the first member and the second member together by heating the first metal layer and the fourth metal layer while facing each other, to allow the first and fourth metal layers to be interdiffused with the second metal layer and to be alloyed, wherein the third metal layer impedes interdiffusion between the second metal layer and the fourth metal layer (claims 1-13)  providing a first member comprising: a first substrate, a semiconductor layer disposed on the first substrate and defining a first recess in a surface of the semiconductor layer, a fifth metal layer on or above the semiconductor layer, a sixth metal layer on the fifth metal layer, and 26 4850-5354-3869.1Atty. Dkt. No. 100415-0359 a first metal layer on or above at least a portion of a surface of the sixth metal layer other than the first recess, the first member defining a second recess in a region of a surface of the first member including a region directly above the first recess; providing a second member comprising: a second substrate, and a fourth metal layer on or above the second substrate; and bonding the first member and the second member together by heating the first metal layer and the fourth metal layer while facing each other, to allow the first and fourth metal layers to be interdiffused with the fifth metal layer and to be alloyed, wherein the sixth metal layer impedes interdiffusion between the fifth metal layer and the first and fourth metal layers (claims 14-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akaike et al. (US 2012/0305964) disclose bonding an electrode to a second electrode but fails to disclose a first substrate, a semiconductor layer disposed on the first substrate and defining a first recess in a surface of the semiconductor layer, and a first metal layer disposed above at least a portion of the surface of the semiconductor layer other than the first recess, the first member defining a second recess in a region of a surface of the first member including a region directly above the first recess; providing a second member comprising: a second substrate, a second metal layer on or above the second substrate, a third metal layer on the second metal layer, and a fourth metal layer on the third metal layer; and bonding the first member and the second member together by heating the first metal layer and the fourth metal layer while facing each other, to allow the first and fourth metal layers to be interdiffused with the second metal layer and to be alloyed, wherein the third metal layer impedes interdiffusion between the second metal layer and the fourth metal layer.
Miyachi et al. (US 8,941,119) disclose bonding substrates but fails to disclose a first substrate, a semiconductor layer disposed on the first substrate and defining a first recess in a surface of the semiconductor layer, and a first metal layer disposed above at least a portion of the surface of the semiconductor layer other than the first recess, the first member defining a second recess in a region of a surface of the first member including a region directly above the first recess; providing a second member comprising: a second substrate, a second metal layer on or above the second substrate, a third metal layer on the second metal layer, and a fourth metal layer on the third metal layer; and bonding the first member and the second member together by heating the first metal layer and the fourth metal layer while facing each other, to allow the first and fourth metal layers to be interdiffused with the second metal layer and to be alloyed, wherein the third metal layer impedes interdiffusion between the second metal layer and the fourth metal layer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817